Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 1 of 19



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 9:19-CV-81511-ROSENBERG/REINHART

  LAZARO MONTERO,

       Plaintiff,

  v.

  AARGON AGENCY, INC. and
  WELLINGTON REGIONAL
  MEDICAL CENTER, LLC,

       Defendants.
                                                 /

                           ORDER SETTING STATUS
            CONFERENCE, CALENDAR CALL, PRETRIAL DEADLINES, AND
          TRIAL DATE, ORDER OF REQUIREMENTS, ORDER OF REFERENCE
         TO MAGISTRATE JUDGE, AND ORDER OF REFERENCE TO MEDIATION

          This Court enters the following Order to apprise the parties of the trial date in this case and to

 establish certain pretrial procedures. Many of the procedures delineated in this Order are unique to

 the undersigned and, as a result, the parties should carefully review this Order. This Order establishes

 pretrial deadlines. It is the Court’s intention that this Order will provide the parties with all of the

 information they need to litigate before this Court.

          This Order is organized as follows:
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 2 of 19



       1. TRIAL, CALENDAR CALL, AND STATUS CONFERENCE, page 3.

       2. SERVICE, page 3.

       3. REFERRAL OF CERTAIN PRETRIAL MOTIONS, page 4.

       4. PRETRIAL DEADLINES, page 4.

       5. EXTENSIONS OF PRETRIAL DEADLINES, page 6.

       6. JURY TRIALS, page 7.

       7. BENCH TRIALS, page 8.

       8. EXHIBIT AND WITNESS LISTS, page 8.

       9. TRIAL PLAN, STATUS CONFERENCE, AND PRETRIAL RULINGS, page 9.

       10. HEARINGS, page 12.

       11. MOTIONS FOR SUMMARY JUDGMENT, page 12.

       12. MOTIONS IN LIMINE, page 15.

       13. MOTIONS TO STRIKE AFFIRMATIVE DEFENSES, page 15.

       14. DEPOSITION DESIGNATIONS AND EXHIBIT OBJECTIONS, page 16.

       15. PRETRIAL STIPULATION, page 17.

       16. COMPUTERS AND OTHER EQUIPMENT, page 18.

       17. NON-COMPLIANCE WITH THIS ORDER, page 18.

       18. SETTLEMENT, page 18.

       19. COMMUNICATIONS WITH CHAMBERS, page 19.

       20. MEDIATION, page 20.




                                   Page 2 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 3 of 19



  The parties shall comply with the undersigned’s rules as follows:

          1. TRIAL, CALENDAR CALL, AND STATUS CONFERENCE

          PLEASE TAKE NOTICE that the above-captioned cause is hereby set for Trial before the

 Honorable Robin L. Rosenberg, United States District Judge, at the United States District Court at

 701 Clematis Street, Fourth Floor, Courtroom 2, West Palm Beach, Florida, during the four-week

 trial period commencing September 14, 2020 at 9:00 a.m., or as soon thereafter as the case may

 be called. PLEASE TAKE FURTHER NOTICE that Calendar Call will be held on September

 9, 2020 at 9:00 a.m. and a Status Conference will be held on August 12, 2020 at 9:30 a.m. Counsel

 (or a pro se party) may appear at the Calendar Call or Status Conference via telephone but must file

 a notice of telephonic appearance at least one (1) day prior to the Status Conference or Calendar Call.1

 The notice must include a certification that (1) counsel will not use a speakerphone to conduct the

 call and (2) counsel will conduct the call in a quiet environment without excessive background noise.

 Instructions for appearing via telephone are as follows:

          1.       Please call five (5) minutes prior to the Status Conference or Calendar Call.
          2.       The toll-free number is: 1 (877) 873-8018.
          3.       The access code is: 9890482.
          4.       The security code is: 4008.
 Unless the parties are notified otherwise, the telephonic instructions listed above will apply to all

 telephonic appearances in this case.

          2. SERVICE

          Unless service is waived, proof of service must be made to the Court by filing the server’s

 affidavit immediately upon receipt. If a Defendant waives service, notice of the same shall be

 immediately filed with the Court.


 1
  The status conference and calendar call will be held at the address and location specified above. In the event the Court’s
 schedule requires the status conference or calendar call to be held at another location, the Court will notify the parties by
 order.
                                                       Page 3 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 4 of 19



        3. REFERRAL OF CERTAIN PRETRIAL MOTIONS

        Pursuant to 28 U.S.C. § 636(b)(l)(A) and the Magistrate Judge Rules of the Local Rules of

 the Southern District of Florida, the above-captioned cause is referred to United States Magistrate

 Judge Bruce E. Reinhart for appropriate disposition of all pro hac vice motions, motions to substitute

 counsel, and pretrial motions related to discovery.

        The undersigned also refers to Judge Reinhart the authority to permit an amendment to a

 pleading. If any party accepts the opportunity to amend a pleading from Judge Reinhart, the

 undersigned will deem any pending motion to dismiss or strike that pleading as moot.

        4. PRETRIAL DEADLINES

        Discovery shall begin immediately, and the parties shall adhere to the following schedule,

 which shall not be modified absent compelling circumstances:

        January 6, 2020: Rule 26(a)(1)(A) Initial Disclosures (if not provided earlier).

        January 6, 2020: Deadline to designate a mediator and to schedule a time, date, and place for

        mediation.

        February 5, 2020: Deadline for joinder of additional parties and amended pleadings.

        March 24, 2020: Any motions for class certification shall be filed.

        April 14, 2020: The parties shall provide opposing counsel with a written list with the names

        and addresses of all primary/initial expert witnesses intended to be called at trial and only

        those primary/initial expert witnesses listed shall be permitted to testify. The parties shall also

        furnish opposing counsel with expert reports or summaries of its expert witnesses’ anticipated

        testimony in accordance with Fed. R. Civ. P. 26(a)(2). Within the 30 day period following this

        disclosure, the parties shall make their experts available for deposition. The experts’

        deposition may be conducted without further Court order.



                                              Page 4 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 5 of 19



         April 30, 2020: The parties shall provide opposing counsel with a written list with the names

         and addresses of all rebuttal/responsive expert witnesses intended to be called at trial and only

         those rebuttal/responsive expert witnesses listed shall be permitted to testify. The parties shall

         also furnish opposing counsel with expert reports or summaries of its expert witnesses’

         anticipated testimony in accordance with Fed. R. Civ. P. 26(a)(2).2 Within the 30 day period

         following this disclosure, the parties shall make their experts available for deposition. The

         experts’ deposition may be conducted without further Court order.

         Note: The above provisions pertaining to expert witnesses do not apply to treating physicians,

         psychologists or other health providers.

         May 14, 2020: All fact discovery shall be completed.

         May 29, 2020: All expert discovery shall be completed.

         June 15, 2020: All Pretrial Motions, including summary judgment motions, Daubert motions,

         and motions in limine shall be filed. See sections 11-12.

         July 14, 2020: Mediation must be completed.

         August 14, 2020: Joint Pretrial Stipulation shall be filed. Designations of deposition testimony

         shall be made. Parties shall also exchange Rule 26(a)(3) witness and exhibit lists.

         August 19, 2020: Counter-designations of deposition testimony and objections to

         designations of deposition testimony shall be filed. Late designations shall not be admissible

         absent exigent circumstances.

         August 24, 2020: Objections to counter-designations of deposition testimony and responses

         to objections to designations of deposition testimony shall be filed.




 2
  Nothing in this Order shall modify the requirements of the Federal Rules with respect to when an expert summary report
 may be produced in lieu of a full, written expert report; a party may produce a summary expert report only when the
 Federal Rules so permit.
                                                     Page 5 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 6 of 19



          September 7, 2020: Jury Instructions or Proposed Findings of Fact and Conclusions of Law

          shall be filed. The parties’ deposition designation notebook, if applicable, is also due. The

          parties’ obligation to deliver a deposition designation notebook, together with legal argument

          on all pending objections, does not relieve the parties of their obligation to file the documents

          outlined above. See section 14.

          In the event the parties are concerned with their ability to meet all pretrial deadlines and to be

 fully prepared to be able to try this case at the scheduled time, the parties may consider consenting to

 magistrate judge jurisdiction as a magistrate judge may be able to afford the parties greater latitude

 with respect to these deadlines. However, nothing in this Order shall preclude any party from moving

 for an extension of pretrial deadlines or a continuance of trial.

          5. EXTENSIONS OF PRETRIAL DEADLINES

          Provided that all parties are in agreement, any pretrial deadline(s) prior to the deadline for the

 filing of dispositive motions may be modified without Court order by filing a joint notice indicating

 the new pretrial deadline(s) reached by agreement. A motion need not be filed. However, if the parties

 elect to modify deadlines3 by agreement, the parties should not anticipate that the Court will modify

 other deadlines as a result of any possible prejudice to the parties. By way of example, if the parties

 extend the deadline for discovery, the parties should not anticipate that the Court will modify the

 deadline for dispositive motions. Furthermore, the parties are hereby on notice that if the parties

 extend the deadline for discovery, the Court will deem the parties to have waived any argument under

 Rule 56(d) of the Federal Rules of Civil Procedure that a party cannot move for or defend against

 summary judgment because of the extension of the discovery deadline. Only when the parties seek

 and are unable to agree on a modification of a pretrial deadline or seek an extension of the deadline



 3
  The parties’ modification of the deadline for discovery will not extend the time for any party to file a motion to compel.
 The deadline for discovery motion practice will be governed by the discovery deadline entered by the Court.
                                                      Page 6 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 7 of 19



 for dispositive motions or any deadline following the deadline for dispositive motions, should the

 parties file a motion with the Court. The parties may not utilize this procedure to extend the deadline

 to answer a pleading or to respond to a motion. If any party fails to follow the procedures in this

 order, the Court may deny the motion without prejudice.

          The parties are cautioned that the Court will not grant continuances of the dispositive motion

 deadline or trial date lightly. Any motion requesting either of these forms of relief should contain

 detailed information in support of the motion, including the amount, timing, and type of discovery

 that was undertaken in the case. The Court’s strong adherence to the dispositive deadline is for the

 parties’ benefit. Because of the amount of time necessary for a dispositive motion to ripen and

 because of the significant amount of time the Court needs in order to properly evaluate and consider

 dispositive motions, the dispositive deadline must be set several months before trial. In the event the

 dispositive deadline is extended, an order granting dispositive relief may come too late to save the

 parties from unnecessary pretrial preparation costs and expenses. Finally, in the event the Court

 declines to extend any deadline, the parties have the option of consenting to magistrate judge

 jurisdiction which affords the parties greater flexibility with pretrial deadlines and a trial date.

          6. JURY TRIALS

          In addition to filing their proposed jury instructions and verdict form with the Clerk (the date

 for filing the proposed jury instructions is set forth in the pretrial scheduling order), the parties shall

 also submit A SINGLE JOINT SET of proposed jury instructions and verdict form in Word format

 directly to Rosenberg@flsd.uscourts.gov.4 To the extent these instructions are based upon the

 Eleventh Circuit pattern jury instructions, counsel shall indicate the appropriate Eleventh Circuit




 4
   The joint set of proposed jury instructions should include both preliminary jury instructions (from the appropriate
 Eleventh Circuit pattern instructions) as well as final jury instructions. Proposed voir dire questions and verdict forms
 should be e-mailed in Word format to this e-mail address as well.
                                                     Page 7 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 8 of 19



 pattern jury instruction upon which their instruction is modeled. All other instructions shall include

 citations to relevant supporting case law.

        The parties need not agree on the proposed language of each instruction or question on the

 verdict form. Where the parties do agree on a proposed instruction or question, that instruction or

 question shall be set forth in Times New Roman 14 point typeface. Instructions and questions

 proposed only by the plaintiff(s) to which the defendant(s) object shall be italicized. Instructions and

 questions proposed only by defendant(s) to which plaintiff(s) object shall be bold-faced. Each jury

 instruction shall be typed on a separate page and, except for Eleventh Circuit pattern instructions

 clearly identified as such, must be supported by citations to authority. In preparing the requested jury

 instructions, the parties shall use as a guide the pattern jury instructions for civil cases approved by

 the Eleventh Circuit, including the directions to counsel contained therein.

        When the parties file proposed jury instructions, the parties shall also file a joint statement of

 the case. The statement of the case should be brief and should contain no argument. The purpose of

 the joint statement of the case is merely to convey enough information to a prospective juror for that

 juror to ascertain whether he or she has previous knowledge of the case.

        7. BENCH TRIALS

        An additional copy of all proposed Findings of Fact and Conclusions of Law (the date for

  filing the proposed Findings of Fact and Conclusion of Law is set forth in the pretrial scheduling

  order) shall be sent in Word format to the chambers e-mail account listed above. Proposed

  Conclusions of Law must be supported by citations to authority.

        8. EXHIBIT AND WITNESS LISTS

        In any proceeding where evidence will be introduced, counsel shall submit to the Court a typed list of

 proposed witnesses and/or exhibits (the date for filing the proposed witnesses and/or exhibit lists is

 set forth in the pretrial scheduling order). All exhibits shall be pre-labeled in accordance with the

                                               Page 8 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 9 of 19



 proposed exhibit list, and only numerical sequences are permitted—alphabetical designations shall

 not be used. Exhibit labels must include the case number, the exhibit number, and the party offering

 the exhibit. A typewritten exhibit list setting forth the number, or letter, and description of each

 exhibit must be submitted prior to trial. Any composite exhibits should be listed separately, i.e. 1A,

 1B, 1C, etc. The parties shall submit said exhibit list on AO Form 187, which is available from the

 Clerk’s office and at http://www.uscourts.gov/services-forms/forms. At trial, the parties shall deliver

 to the Court a USB flash drive that contains digital copies of the exhibits. The parties must also

 comply with Local Rule 5.3.

          9. TRIAL PLAN, STATUS CONFERENCE, AND PRETRIAL RULINGS

          At the Status Conference, the Court will require all parties to estimate the total number of

 witnesses each party intends to call at trial and to estimate the total amount of time requested for trial.

 The Court will utilize this estimate in the event multiple cases proceed to trial during the relevant trial

 period. The parties’ estimate is not intended to be binding on the parties—it is merely a preliminary

 scheduling tool for the Court.

          As Calendar Call draws near, the Court will require a more detailed estimate of the time

 needed for trial. The parties shall file a joint trial plan no later than two (2) business days prior to

 Calendar Call. By way of example, if Calendar Call falls on a Wednesday, the joint trial plan shall

 be filed no later than the preceding Monday at 11:59 p.m. Also by way of example, if Calendar Call

 falls on a Wednesday and the preceding Monday is a federal holiday, the joint trial plan shall be filed

 no later than the preceding Friday at 11:59 p.m. The joint trial plan shall set forth the following

 information: (1) the anticipated length of time required for each party’s opening statement; (2) the

 witnesses each party intends to call at trial, listed in the order in which these witnesses will be called;5


 5
  If adjustments become necessary during trial, the Court will not require the parties to call their witnesses in the order in
 which they are listed in the joint trial plan, as long as sufficient advance notice of the adjustments is provided to the Court
 and opposing counsel. However, the Court expects very little deviation from the joint trial plan in all other respects.
                                                        Page 9 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 10 of 19



  (3) a brief description of each witness (e.g., the identity of the witness and the relationship of the

  witness to any parties in the case); (4) whether the witness is an expert and, if so, the area of expertise

  of the witness; (5) whether each witness will testify live, by video deposition, or by reading of

  deposition testimony; (6) the anticipated length of time required for direct examination, cross

  examination, and redirect examination of each witness; (7) the anticipated length of time required for

  each party’s closing argument; (8) any additional matters that may affect the course of trial; and (9)

  an accurate summation of the total time allocated in the trial plan.6

             The Court prefers the trial plan to be submitted using the following format:




             Prior to filing the joint trial plan, the parties shall meet and confer regarding the matters

  outlined therein. The parties shall certify in the joint trial plan that they have complied with this

  requirement.

             At the same time that the parties file their joint trial plan, the parties shall also file a Notice of

  Remaining Issues that Require Adjudication. This Notice shall inform the Court of areas in which a

  ruling is required including: (1) jury instructions, (2) verdict forms, (3) exhibits, (4) deposition

  designations, and (5) other evidentiary objections. The parties shall inform the Court of the general


  6
      The parties need not include an estimation of time for jury selection.
                                                         Page 10 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 11 of 19



  category or nature of the disputes and provide a brief summary of the factual and/or legal support for

  the parties’ respective positions. At Calendar Call, the Court will discuss the volume of remaining

  issues with the parties. In the event the number of remaining issues is small, the Court will endeavor

  to handle these matters at Calendar Call. In the event the number of remaining issues is moderate or

  large, the Court will endeavor to set time before trial commences for argument and rulings on as many

  of the remaining issues as possible. In the event the Court is unable to address all issues prior to trial,

  the Court may utilize the first day of trial, either before or after jury selection, to render pre-trial

  rulings. The Court’s objective in utilizing this procedure is two-fold. First, the Court seeks to utilize

  the jury’s service as efficiently as possible with minimal, if any, evidentiary objections at trial.

  Second, the Court seeks to finalize the jury instructions and verdict form early because, in the Court’s

  experience, counsel’s time during trial is best spent on the trial itself without distraction on the legal

  issues and argument that commonly arise in the finalization of jury instructions. Of course, the Court

  recognizes that the finalization of jury instructions cannot be accomplished until all of the evidence

  has been presented.




                                                Page 11 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 12 of 19



         10. HEARINGS

         The Court will review sua sponte any motions (other than those referred to the Magistrate

  Judge) and determine which motions are appropriate for a hearing. Counsel is allowed to appear in

  person or via telephone, unless the Court instructs otherwise. In order to appear via telephone, counsel

  must file a notice of telephonic appearance, as set forth in the instructions in this Order, at least one

  (1) day prior to the hearing. The Court will endeavor to give the parties as much notice of the

  scheduled hearing as possible, but, at times, notice may be within a week of the hearing. The Court’s

  sua sponte setting of hearings on motions does not preclude the parties from requesting oral argument,

  as appropriate, on filed motions. Finally, counsel should keep in mind the need to provide courtroom

  experience to the next generation of practitioners and, as a result, the Court will particularly welcome

  any lawyer with four or fewer years of experience to argue any of the motions set for a hearing.

         11. MOTIONS FOR SUMMARY JUDGMENT AND STATEMENTS OF MATERIAL
             FACTS

         Local Rule 56.1(a) requires a motion for summary judgment (and opposition thereto) to be

  accompanied by a statement of material facts. Pursuant to Local Rule 56.1(a)(2), this statement of

  material facts must be supported by specific references to pleadings, depositions, answers to

  interrogatories, admissions, and affidavits on file with the court. In the event a respondent fails to

  controvert a movant’s supported material facts in an opposing statement of material facts, the

  movant’s material facts will be deemed admitted. Local Rule 56.1(b). In the interest of judicial

  economy, in the interest of proper and careful consideration of each party’s statement of material

  facts, and in the interest of determining matters on summary judgment on the merits, the Court hereby

  orders the parties to file any statement of material facts as follows:

         A statement of material facts shall be a separate filing from a motion for summary judgment

  or a response to a motion for summary judgment.


                                               Page 12 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 13 of 19



          Each material fact in the statement that requires evidentiary support shall be supported by a

  specific citation. This specific citation shall reference pages (and line numbers, if necessary) of

  exhibits. When a material fact requires evidentiary support, a general citation to an exhibit,

  without a page number or pincite, is not permitted.

          Each cited exhibit must be an attachment to the statement of material facts. By way of

  example, a statement of material facts may be filed in CM/ECF7 with attachments as follows:




          All citations in the statement of material facts must cite to the attached exhibits. For example,

  a citation could be to “Exhibit A, ¶ 2” or (for a deposition) “Exhibit C, p. 12 line 15” or “Exhibit C,

  12:15”.8 Hypothetical unacceptable citations include the following: “Exhibit B” or “Smith Affidavit”.




  7
    The Court recognizes that pro se parties do not have control over how their filings appear in CM/ECF. Nonetheless, a
  pro se litigant’s paper filing must comply with the requirements of this Order.
  8
    The citations in this section are not intended to correspond directly to the example image of a filing in CM/ECF.
                                                    Page 13 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 14 of 19



  Similarly, a party should not cite to “Smith Affidavit, pgs. 223-24” and should instead cite to “Exhibit

  E, Smith Affidavit, pgs. 223-24”.

         A respondent’s statement of material facts must specifically respond to each statement in the

  movant’s statement of material facts. By way of example, if a movant’s statement of material facts

  reads as follows:

                            MOVANT’S STATEMENT OF MATERIAL FACTS

         1. Blackacre is owned by Movant. Exhibit B, ¶ 2.

         2. Blackacre is currently under contract for sale. Exhibit C, pgs. 2-4.



  A respondent’s statement of material facts must clearly respond to each of the foregoing:

                   RESPONDENT’S STATEMENT OF DISPUTED FACTS
               IN OPPOSITION TO MOVANT’S STATEMENT OF MATERIAL
              FACTS AND STATEMENT OF ADDITIONAL MATERIAL FACTS
          IN OPPOSITION TO MOVANT’S MOTION FOR SUMMARY JUDGMENT

         Paragraph 1: Undisputed

         Paragraph 2: Disputed. The contract for sale was never executed. Exhibit A, ¶ 5.



  As shown above, the first word in each response must be “disputed” or “undisputed.” If a statement

  is disputed, the evidentiary citations supporting that dispute must be limited to evidence specific to

  the dispute. Additional facts that do not directly refute the disputed fact should be included in the

  respondent’s own statement of (additional) material facts.

         In the event a party fails to comply with the requirements delineated in this section, the Court

  may strike the deficient statement of material facts and require immediate compliance, grant an

  opposing party relief, or enter any other sanction that the Court deems appropriate.




                                              Page 14 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 15 of 19



            12. MOTIONS IN LIMINE

            Each party is limited to filing one motion in limine that contains no more than three requests

  for relief. This limitation includes Daubert challenges to expert witnesses. Any party may move for

  a modification of this limitation at least one week in advance of the deadline for filing motions in

  limine and must provide a detailed basis to support the requested relief. Motions in limine that request

  for the Court to order the opposing party to comply with the Federal Rules of Evidence are improper

  and may be denied immediately.

            13. MOTIONS TO STRIKE AFFIRMATIVE DEFENSES

            Motions to strike are generally disfavored as courts consider them “a drastic remedy to be

  resorted to only when required for the purposes of justice” that should only be granted when

  allegations “have no possible relation to the controversy.” Augustus v. Bd. of Pub. Instruction, 306

  F.2d 862, 868 (5th Cir. 1962). This Court disfavors motions to strike affirmative defenses. However,

  the Court will not permit a defendant to raise an affirmative defense that is not, in fact, an affirmative

  defense (such as the affirmative defense of “failure to state a claim”) at any stage of the litigation,

  including upon the filing of a motion for summary judgment and at trial. When counsel files such

  affirmative defenses, it reflects a lack of due diligence in the crafting of the answer and the affirmative

  defenses. The Court will construe improper affirmative defenses as denials. See Ramnarine v. CP

  RE Holdco 2009-1, LLC, No. 12-61716, 2013 WL 1788503, at *4 (S.D. Fla. Apr. 26, 2013) (“The

  proper remedy when a party mistakenly labels a denial as an affirmative defense is not to strike the

  claim but instead to treat it as a specific denial.”). Nonetheless, the Court does not prohibit any party

  from filing a motion to strike affirmative defenses. In the event a party elects to file a motion to strike

  affirmative defenses, however, the party must certify in the opening paragraph of the motion that the

  party has read and considered this section in the Court’s Order and has considered the case law cited

  herein.

                                                Page 15 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 16 of 19



         14. DEPOSITION DESIGNATIONS AND OBJECTIONS TO EXHIBITS

         In the experience of this Court, only a small fraction of deposition designations are utilized at

  trial. Juxtaposed to the small amount of deposition designation testimony utilized at trial is the large

  amount of time and expense that deposition designations entail: the proponent must study a deposition

  to designate relevant testimony, the opposing party must prepare objections to designated testimony,

  the proponent must thereafter respond to the opposing party’s objections, the parties must confer on

  all objections, the Court must hear argument on unresolved, contested objections, and the Court must,

  in many cases, review extensive portions of deposition transcripts. The Court’s review of deposition

  transcripts is complicated by the fact that the Court is often without the benefit—unlike the parties—

  of the context of the entire scope of evidence that will be introduced at trial. The foregoing impacts

  the amount of time the parties have to prepare for the trial and the amount of time that jurors may

  spend hearing evidence on a given trial day. In summary, the foregoing affects the Court’s and the

  parties’ obligations under Rule 1 of the Federal Rules of Civil Procedure. Rule 1 requires that the

  Federal Rules be “construed, administered, and employed by the court and the parties to secure the

  just, speedy, and inexpensive determination of every action and proceeding.” In accordance with its

  obligations under Rule 1, the Court orders the following.

         First, the parties are ordered to provide the Court with a deposition designation notebook.

  This notebook must be delivered to Chambers on the same day that the parties’ jury instructions or

  proposed findings and conclusions are due. Second, the notebook (or notebooks) must contain the

  full deposition transcript for each designated witness. Third, the designated (or counter-designated)

  testimony for each witness must be highlighted and easy to locate and identify. Fourth, objections to

  the designated testimony must be supplemented with an appendix that contains detailed legal

  argument explaining the objections, together with a response from the opposing party. Fifth and



                                              Page 16 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 17 of 19



  finally, an objection to designated testimony may only be raised after a full, reasonable conferral

  between the parties on the issue in dispute as more fully set forth below.

             Deposition designation objections must be accompanied by a certification, by the party

  objecting, that: (i) the parties have conferred on the objection, (ii) the objection is raised in good faith,

  (iii) the objection raises an issue that the parties, working together as professionals, cannot resolve

  without court intervention, and (iv) the expenditure of judicial labor is the only avenue by which the

  dispute may be resolved. The Court will carefully consider all of the objections brought to its

  attention. In the event the Court concludes that a designating party or counsel, or an objecting party

  or counsel, has failed “to secure the just, speedy, and inexpensive determination of every action and

  proceeding,” the Court may consider sanctions, as appropriate. Similarly, if the Court concludes that

  objections to designations must be ruled upon contemporaneously with the reading of designated

  testimony9 at trial because of a party or counsel’s failure to comply with this Order, the Court may

  consider sanctions, as appropriate.

             Finally, the requirements in the preceding paragraph apply to the parties’ objections to

  exhibits. The parties are expected to fully and reasonably confer on every objection to an exhibit. In

  the event the Court determines that objections to exhibits are objections that could have been resolved

  through a full, reasonable, and professional conferral, the Court may consider sanctions, as

  appropriate.

             15. PRETRIAL STIPULATION

             The Joint Pretrial Stipulation shall conform to S.D. Fla. L.R. 16.1(e). The Court will not

  accept unilateral pretrial stipulations, and will strike sua sponte any such submissions. Should any of

  the parties fail to cooperate in preparing the Joint Pretrial Stipulation, all parties shall file (by the date

  the pretrial stipulation was due) a certification with the Court stating the circumstances. Upon receipt


  9
      Such a ruling may mean that a transcript of a video deposition must be read in lieu of presentation of the video recording.
                                                          Page 17 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 18 of 19



  of such certifications, the Court may issue an order requiring the non-cooperating party or parties to

  show cause why such party or parties, or their respective attorneys, should not be sanctioned for the

  failure to comply with the Court’s order. The pretrial disclosures and objections required under Fed.

  R. Civ. P. 26(a)(3) should be served, but not filed with the Clerk’s Office, as the same information is

  required to be attached to the parties’ Joint Pretrial Stipulation. The filing of a motion to continue

  trial shall not stay the requirement for the filing of a Pretrial Stipulation.

          16. COMPUTERS AND OTHER EQUIPMENT

          Counsel desiring to utilize laptop computers or other electronic equipment in the courtroom

  shall file a motion and submit a proposed order granting such use one week prior to the

  commencement of trial. The motion and proposed order should describe with specificity (1) the

  equipment, (2) the make and model of the equipment, and (3) the identity of the person who will bring

  the proposed equipment. A sample order permitting electronic equipment into the courtroom is

  available for viewing on the Court’s website at: http://www.flsd.uscourts.gov / content / judge-robin-

  l-rosenberg. Counsel shall contact the courtroom deputy at least one week prior to trial to discuss any

  special equipment (video monitor, etc.) that may require special arrangements.

          17. NON-COMPLIANCE WITH THIS ORDER

          Intentional or repeated non-compliance with any provision of this Order may subject the non-

  complying party or counsel to appropriate sanctions. It is the duty of all counsel to enforce the

  timetable set forth herein in order to ensure an expeditious resolution of this cause.

          18. SETTLEMENT

          If the case is settled, counsel shall so inform the Court within two court-days of settlement by

  submitting an appropriate notice of settlement, stipulation for dismissal, or motion for dismissal,

  pursuant to Federal Rule of Civil Procedure 41(a). See Local Rule 16.4. The parties shall attend all

  hearings and abide by all time requirements unless and until an order of dismissal is filed.

                                                Page 18 of 19
Case 9:19-cv-81511-RLR Document 14 Entered on FLSD Docket 12/06/2019 Page 19 of 19



          19. COMMUNICATION WITH CHAMBERS

          Rules   regarding   communication      with   Chambers      are   available   for   viewing at

  http://www.flsd.uscourts.gov / content / judge-robin-l-rosenberg.

          20. MEDIATION

          Pursuant to Local Rule 16.2, this case is referred to mediation as follows:

                  a.     Mediation shall be completed by the above stated deadline for completing
                         mediation;

                  b.     The parties shall—within the above stated deadline to designate a
                         mediator and to schedule a time, date, and place for mediation— agree
                         upon a mediator and file a Notice with the Court naming the chosen
                         mediator and stating the date, time, and location for which mediation
                         has been scheduled. If the parties are unable to agree upon mediator,
                         they shall ask the Clerk of Court to designate a mediator from the list
                         of certified mediators on a blind random basis;

                  c.     Counsel for Plaintiff shall be responsible for coordinating a mediation
                         date, time, and location agreeable to the mediator and all counsel of
                         record;

                  d.     Within one (1) day of the mediation conference, the mediator shall file
                         a Mediation Report indicating who attended the mediation and the
                         result thereof; and

                  e.     The parties shall refer to the portion of this Order designated
                         “Settlement” for instructions on how to proceed after settlement.


          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 5th day of December,

  2019.



                                                        _______________________________
  Copies furnished to:                                  ROBIN L. ROSENBERG
  Counsel of record                                     UNITED STATES DISTRICT JUDGE




                                              Page 19 of 19
